Exhibit 10.5

 

BIOVERATIV INC.

 

SUPPLEMENTAL SAVINGS PLAN

 

Effective February 1, 2017

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE 1

INTRODUCTION

1

1.1

Purpose and Effective Date

1

 

 

 

ARTICLE 2

DEFINITIONS

1

2.1

401(k) restoration

1

2.2

Applicable compensation

1

2.3

Base salary

1

2.4

Bioverativ

1

2.5

Board

1

2.6

Change in Control

1

2.7

Code

2

2.8

Committee

2

2.9

Compensation Committee

2

2.10

Disability

2

2.11

Employee

2

2.12

Employer

2

2.13

ERISA

2

2.14

Excess applicable compensation

2

2.15

Non-recurring bonus amounts

2

2.16

Participant

2

2.17

Plan

2

2.18

Plan year

2

2.19

Prior plan

2

2.20

Recurring bonus amounts

3

2.21

Savings Plan

3

2.22

Service

3

2.23

Voluntary deferred compensation

3

 

 

 

ARTICLE 3

PARTICIPATION

3

3.1

Eligibility and Participation

3

3.2

End of Participation

3

 

 

 

ARTICLE 4

VOLUNTARY DEFERRALS BY PARTICIPANTS; EMPLOYER CREDITS

4

4.1

401(k) Restoration

4

4.2

Voluntary Deferrals

4

4.3

Election Procedures

4

 

 

 

ARTICLE 5

PARTICIPANT ACCOUNTS

7

5.1

Participant Accounts

7

5.2

Participant’s Account Value

7

5.3

Vesting

8

 

 

 

ARTICLE 6

DISTRIBUTIONS TO PARTICIPANT

9

6.1

Distributions for Unforeseeable Emergency

9

6.2

Distributions Upon a Change in Control

9

6.3

In-Service Distribution(s) at a Time Specified by Participant

9

6.4

Distribution upon Death of a Participant

9

6.5

Distribution upon Participant’s Termination of Employment

10

6.6

Installment Distributions in Certain Cases

10

6.7

Certain Other Distributions

11

6.8

Delay in Distributions

11

6.9

Compliance with Code Section 409A

12

 

--------------------------------------------------------------------------------


 

ARTICLE 7

MISCELLANEOUS

12

7.1

Amendment or Termination of Plan

12

7.2

Benefits Not Currently Funded

12

7.3

No Assignment

13

7.4

Effect of Change in Control

13

7.5

Responsibilities and Authority of Committee

13

7.6

Limitation on Rights Created by Plan

14

7.7

Tax Withholding

14

7.8

Text Controls

14

7.9

Applicable State Law

14

7.10

Paperless Administration

14

 

 

 

 

APPENDIX A

A-1

 

--------------------------------------------------------------------------------


 

ARTICLE 1
INTRODUCTION

 

1.1          Purpose and Effective Date.  The purpose of this plan is to provide
certain key executives and managers of Bioverativ (or its subsidiaries) with
additional tax-deferred savings opportunities supplementing those available
under the Savings Plan.  This plan allows certain eligible participants to make
voluntary deferrals from base salary or recurring and/or non-recurring bonus
amounts, if elected by a participant in accordance with the terms of the plan.
In addition, certain participants whose compensation exceeds the Code
Section 401(a)(17) limit applicable to the Savings Plan will receive an employer
401(k) restoration credit in accordance with Section 4.1.

 

The plan is established February 1, 2017 and is intended to comply with Code
Section 409A.  Certain historical information about the plan and any amendments
thereto is set forth in Appendix A.

 

This plan also contains certain account balances and benefits previously
maintained under the Biogen Inc. Supplemental Savings Plan (the “prior plan”).
In accordance with Code Section 409A, distribution elections that have been made
with respect to accounts transferred from the prior plan to this plan shall
continue to apply after such transfer.

 

ARTICLE 2
DEFINITIONS

 

This section contains definitions of certain terms used in the plan.  Where the
context so requires, the masculine includes the feminine, the singular includes
the plural, and the plural includes the singular.

 

2.1          401(k) restoration means that component of the plan under which an
eligible participant’s account will receive an employer 401(k) restoration
credit under Section 4.1 with respect to applicable compensation in excess of
the limit imposed by Section 401(a)(17) of the Code.

 

2.2          Applicable compensation shall have the same meaning as in the
Savings Plan except that applicable compensation under this plan shall also
include voluntary deferrals made under Section 4.2 in addition to other salary
reductions included in applicable compensation under the Savings Plan.

 

2.3          Base salary means the base salary established for any participant
by his employer as in effect from time to time; the entire amount of a
participant’s base salary will be taken into account in accordance with the
terms of this plan without regard to any dollar limitation on applicable
compensation that may be imposed under the Savings Plan; base salary includes
all components of a participant’s applicable compensation other than recurring
and non-recurring bonus amounts.

 

2.4          Bioverativ means Bioverativ Inc., a Delaware corporation, or any
successor to it or to all or the major portion of its assets or business which
assumes the obligations of Bioverativ Inc. under this plan.

 

2.5          Board means the Board of Directors of Bioverativ.

 

2.6          Change in Control

 

(a)           For purposes of Section 7.4, a change in control means a
“Corporate Change in Control” or a “Corporate Transaction” as each is defined in
the Bioverativ Inc. 2017 Omnibus Equity Plan.

 

(b)           For purposes of Section 4.3(b) and Section 6.2, a change in
control means (i) the acquisition by a person or group of stock of Bioverativ
that, together with stock previously held by such person or group, constitutes
more than 50 percent of the total fair market value or total voting power of the
stock of Bioverativ; (ii) a change in the effective control of Bioverativ
resulting from either the acquisition by any person or group during a 12-month
period of stock of Bioverativ possessing 30 percent or more of the total voting
power of Bioverativ stock; or the replacement of a majority of the members of
the Board during any 12-month period by directors whose appointment or election
was not endorsed by a majority of the members of the Board in office immediately
before the start of such 12-month period; or (iii) the acquisition by any person
or group (during any 12-month

 

1

--------------------------------------------------------------------------------


 

period) of assets having a gross fair market value equal to or greater than 40
percent of the total gross fair market value of all assets of Bioverativ.  This
subsection (b) and terms used herein will be interpreted in accordance with the
regulations under Code Section 409A relating to a change in the ownership or
effective control of a corporation or a change in the ownership of a substantial
portion of the assets of a corporation.

 

2.7          Code means the Internal Revenue Code of 1986, as amended, or any
successor statute enacted in its place.  Reference to any provision of the Code
includes reference to any successor provision thereto.

 

2.8          Committee means the Retirement Committee, or such other committee
designated by the Board to administer this Plan.

 

2.9          Compensation Committee means the Compensation and Management
Development Committee of the Board (or any successor committee, however named,
carrying out its functions).

 

2.10        Disability means “disability” as defined under the long-term
disability program of Bioverativ or another employer covering a participant, or,
if no such program is in effect with respect to such participant, then
“disability” means “total and permanent disability” as defined in Code
Section 22(e)(3).

 

2.11        Employee means a person who is classified as a regular, common law
employee of Bioverativ (or other employer) under the regular personnel
classifications and practices of his employer.  An individual will not be
considered an employee for purposes of this plan if the individual is classified
as a consultant or contractor under Bioverativ’s (or other employer’s) regular
personnel classifications and practices or he is a party to an agreement to
provide services to Bioverativ (or other employer) without participating in this
plan, notwithstanding that such individual may be treated as a common law
employee for payroll tax or other legal purposes.

 

2.12        Employer means Bioverativ and each direct or indirect subsidiary or
other affiliate of Bioverativ that employs persons who are or may be eligible to
participate in this plan.

 

2.13        ERISA means the Employee Retirement Income Security Act of 1974, as
amended, or any successor statute enacted in its place.  Reference to any
provision of ERISA includes reference to any successor provision thereto.

 

2.14        Excess applicable compensation means, for any plan year, the amount
of a participant’s applicable compensation in excess of the limit under
Section 401(a)(17) of  the Code applicable to such year and which therefore
could not be considered under the Savings Plan, plus, if applicable, the amount
by which a participant’s applicable compensation is reduced below such Code
Section 401(a)(17) limit by reason of an election to reduce base salary or
recurring and/or non-recurring bonus amounts under Section 4.2.

 

2.15        Non-recurring bonus amounts means any portion(s) of a participant’s
compensation which constitutes a bonus payable in cash other than a recurring
bonus amount. Any component of a participant’s compensation which is a
non-recurring bonus amount will be designated as such by the committee.  The
entire amount of any such non-recurring bonus amount will be taken into account
in accordance with the terms of this plan without regard to any dollar
limitation on applicable compensation that may be imposed under the Savings
Plan.

 

2.16        Participant means an employee of Bioverativ (or other employer) who
is eligible to participate in this plan in accordance with Section 3.1 and who
has an account described in Section 5.1 or for whom an amount has been
transferred to this plan from a prior plan.

 

2.17        Plan means the Bioverativ Inc. Supplemental Savings Plan, as set
forth in this plan instrument, and as it may be amended from time to time.

 

2.18        Plan year means the period commencing February 1, 2017 and ending
December 31, 2017, and the 12-month periods commencing on each subsequent
January 1 while the plan remains in effect.

 

2.19        Prior plan means the Biogen Inc. Supplemental Savings Plan, as in
effect immediately prior to February 1, 2017 (or other date of transfer referred
to in Section 3.1(b)).

 

2

--------------------------------------------------------------------------------


 

2.20        Recurring bonus amounts means any portion(s) of a participant’s
compensation which is (i) not base salary, (ii) is payable in cash (excluding
any equity-based compensation awards), and (iii) is a recurring and/or
predictable component of the participant’s compensation for a calendar year such
that the participant will know before the start of such calendar year that he is
or may be eligible to receive such bonus if the criteria applicable to such
bonus are satisfied (in full or in part).  Recurring bonus amounts include (but
are not limited to) a participant’s annual bonus, sales incentive compensation
plan bonuses (if applicable to a participant), and similar bonuses (if any) but
does not include any long term incentive award payments.  The entire amount of
any such recurring bonus amount will be taken into account in accordance with
the terms of this plan without regard to any dollar limitation on applicable
compensation that may be imposed under the Savings Plan.

 

2.21        Savings Plan means the Bioverativ 401(k) Savings Plan, as amended
from time to time.  Any term defined in the Savings Plan will have the same
meaning when used in this plan unless otherwise defined herein.

 

2.22        Voluntary deferred compensation means that component of the plan
which permits an eligible participant to defer from 1% to 80% of his base salary
and from 1% to 100% of his recurring bonus and/or non-recurring bonus amounts in
accordance with Section 4.2.

 

ARTICLE 3
PARTICIPATION

 

3.1          Eligibility and Participation.

 

(a)           Voluntary Deferred Compensation. An employee (i) who is at a job
level of 13 or above or Vice President or more senior officer of Bioverativ (or
other employer which is participating hereunder) or (ii) who is designated as
eligible by the Compensation Committee will be eligible to be a participant in
the voluntary deferred compensation component of the plan. Participation in this
component of the plan is voluntary and no eligible employee will be required to
participate.

 

(b)           Prior Plan. Each employee who is not eligible to be a participant
under subsection (a) above or (c) below, or who is eligible but declines to
participate under subsection (a) above, but who was a prior plan participant 
and whose prior plan account balance was transferred to this plan effective as
of February 1, 2017 is a participant solely with respect to such transferred
prior plan account balance.

 

(c)           401(k) Restoration.  An employee who satisfies the requirements of
Section 4.1(a) below will be eligible to be a participant with respect to the
employer 401(k) restoration component of the plan.

 

(d)           Time of Eligibility and Participation.  An employee who is newly
hired or promoted into a position described in subsection (a)(i) above, or who
is newly designated as eligible under subsection (a)(ii) above, will be deemed
to be eligible on the date the committee (or its delegatee) sends him an
enrollment form (see Section 4.3).

 

An eligible employee under subsection (a) above will become a participant
hereunder when he makes a voluntary deferral under this plan.  An eligible
employee under subsection (b) or (c) above will become a participant hereunder
when Bioverativ (or other employer) credits an amount to his
account(s) hereunder.

 

(e)           Top Hat Plan. Notwithstanding the preceding subsections (or any
other provisions of the plan), no employee will be eligible to participate in
any component of this plan at any time when he is not a member of a select group
of management or highly compensated employees (within the meaning of ERISA
Sections 201(2), 301(a)(3) and 401(a)(1)), as determined by the committee.

 

3.2          End of Participation.  A participant’s participation in this plan
(or a particular component of this plan) will end upon the termination of his
service as an employee of Bioverativ (or other employer) because of death or any
other reason, or upon his transfer to or reclassification as an employee who is
not eligible to participate in the plan (or in such component).

 

In addition, in the case of a participant who was designated as eligible for a
component of the plan by the Compensation Committee, his participation in such
component will end upon the Compensation Committee’s specifying that he is no
longer eligible to participate.  In such event, his participation will end
effective as of the later

 

3

--------------------------------------------------------------------------------


 

of the date of the Compensation Committee’s action or the date specified by the
Compensation Committee; provided that no such action will retroactively deprive
a participant of any amount credited to his account or any amount he was
entitled to under this plan determined as of the effective date of his
termination of participation.

 

Upon the termination of a participant’s participation in this plan (or in a
particular component of this plan) in accordance with this section, there will
be no additional voluntary deferrals or employer credits to such participant’s
account(s) (or the account(s) related to such component), except to the extent
required by Code Section 409A or the regulations or any rulings thereunder with
respect to the balance of the plan year in which such termination of
participation occurred.  However, the participant will be entitled to receive
amounts credited to his account(s) in accordance with this plan.

 

ARTICLE 4
VOLUNTARY DEFERRALS BY PARTICIPANTS; EMPLOYER CREDITS

 

4.1          401(k) Restoration.

 

(a)            Eligibility.  Each employee who has excess applicable
compensation during a plan year will receive employer credits under this
section, but only if the individual is still an employee as of the end of the
plan year (or other period—for example, quarterly) for which an amount is to be
credited under subsection (c) below.

 

(b)          Amount of Employer 401(k) Restoration Credits.  For each plan year
(or a shorter period of time specified by the committee), each employer will
credit a 401(k) restoration amount to the account of each eligible participant
(under subsection (a) above) employed by such employer who has excess applicable
compensation during such plan year (or such shorter period of time).  The
employer’s credits on behalf of such a participant will be equal to 6% of his
excess applicable compensation during the plan year (or such shorter period of
time).

 

(c)           Time for Making Employer 401(k) Restoration Credits. Employer
credit amounts under subsection (b) will be credited to participants’ accounts
at such time(s) as the committee determines after the end of each plan year (or
such shorter periods of time—for example, quarterly—specified by the committee).

 

4.2          Voluntary Deferrals. Each eligible employee (under Section 3.1(a))
may make voluntary deferrals under the plan from his base salary in any whole
percentage of his base salary from a minimum of 1% to a maximum of 80% by
electing to reduce his base salary by such amount.  In addition, each such
eligible employee may make voluntary deferrals under the plan from his recurring
bonus amounts (as defined in Section 2.20) in any whole percentage of his
recurring bonus amounts from a minimum of 1% to a maximum of 100% by electing to
reduce his recurring bonus amounts by such amount.  Elections to reduce base
salary and/or recurring bonus amounts will be in accordance with the
requirements of Section 4.3(a)(i).  Finally, each such eligible employee may
make voluntary deferrals under the plan from his non-recurring bonus amounts (as
defined in Section 2.15), if any, in any whole percentage of his non-recurring
bonus amounts from a minimum of 1% to a maximum of 100%, by electing to reduce
his non-recurring bonus amounts by such amount.  Deferrals of any equity based
awards made under the prior plan (but not applicable under this plan) shall not
include any partial shares of common stock of Bioverativ. Elections to reduce
non-recurring bonus amounts must be made in accordance with the requirements of
Section 4.3(a)(ii).

 

Notwithstanding the first sentence of the preceding paragraph, the committee (or
its designee) may reduce the maximum base salary deferral an eligible employee
may elect from 80% to such smaller percentage as the committee (or its designee)
deems advisable, in the case of any participant or group of participants, so
that all employee contributions (by salary reduction or otherwise) for benefit
plan coverages applicable to such participant(s), withholding tax obligations
applicable to such participant(s), and any other elective or non-elective
application of the base salary of such participant(s) (such as, by way of
illustration and not by way of limitation, charitable deductions) will be
accommodated.  Any such reduction applicable to a participant for a plan year
will be made before the start of such plan year.

 

4.3          Election Procedures.

 

(a)           (i)            Voluntary Deferrals from Base Salary or Recurring
Bonus Amounts.  An eligible employee under Section 3.1(a) who wishes to reduce
his base salary and/or recurring bonus amounts to be earned during a particular
plan year in order to make voluntary deferrals under Section 4.2 must complete
an enrollment

 

4

--------------------------------------------------------------------------------


 

form specifying the amount of his voluntary deferrals (with separate percentages
for his base salary and recurring bonus amounts, if desired), agreeing to reduce
his base salary and/or recurring bonus amounts by the amount(s) he specifies,
and providing such other information as the committee may require.

 

A participant’s enrollment form electing such voluntary deferrals for any plan
year must be filed with the committee by such deadline as the committee
specifies, but in any event before the start of such plan year.  Notwithstanding
any plan provision to the contrary, for any participant who was a participant in
the prior plan and whose prior plan account was transferred to this plan, the
participant’s enrollment form applicable for 2017 shall continue to apply for
the remainder of the 2017 plan year. A participant may change the amount of his
voluntary deferrals with respect to any subsequent plan year by filing a new
enrollment form before the start of such subsequent plan year, and the change
will become effective as of the first day of such subsequent plan year.  Once a
participant has elected to defer base salary and/or recurring bonus amounts, his
enrollment form will remain in effect for future plan years unless the
participant changes or terminates his prior elections by filing a new enrollment
form in accordance with the preceding sentence.

 

An individual who first becomes eligible under Section 3.1(a) during a plan year
may make an initial election by filing an enrollment form with the committee not
later than 30 days after the committee (or its delegatee) sends him an
enrollment form.  However, such a newly eligible employee may elect to defer
only base salary and/or that portion of any recurring bonus amounts to be earned
after the date of filing his completed enrollment form.  An individual is
considered first eligible only if either:  (i) he had not during the preceding
24-month period been eligible to make voluntary deferrals under this plan or
under another non-qualified deferred compensation plan maintained by Bioverativ
(or another employer or other subsidiary or affiliate of Bioverativ); or (ii) he
had received a complete distribution of his entire interest under the plan and
subsequently, through rehire, promotion, transfer or designation, again becomes
eligible to participate in this plan under Section 3.1.

 

After a plan year has begun, a participant may not change the amount of
voluntary deferrals of base salary and/or recurring bonus amounts (if any) he
had elected for such plan year.  However, if during a plan year a participant
either (i) has an unforeseeable emergency (as defined in Section 6.1) and
receives a distribution under Section 6.1 or (ii) has a financial hardship (as
defined in the Savings Plan) and receives a financial hardship withdrawal from
the Savings Plan, the participant’s deferral election will automatically be
cancelled.  For distributions referred to in (i) above, deferrals shall be
cancelled for the balance of the year in which any such distribution is made. 
For distributions referred to in (ii) above, deferrals shall be cancelled
through the end of the year in which falls the six-month anniversary of the
hardship withdrawal.

 

(ii)           Voluntary Deferrals From Non-Recurring Bonus Amounts.  If an
eligible employee (under Section 3.1(a)) becomes eligible to receive a
non-recurring bonus amount (as designated by the committee in accordance with
Section 2.15), such eligible employee may elect to make voluntary deferrals
under Section 4.2 equal to all or a specified portion of such non-recurring
bonus amount in accordance with such procedures as established by the committee.
All deferral elections hereunder must be made on an enrollment form approved by
the committee, specifying the amount he elects to defer, agreeing to reduce his
non-recurring bonus amount(s) by such amount, and providing such other
information as the committee may require.

 

A participant’s enrollment form must be filed with the committee by such
deadline as the committee specifies in written procedures approved by the
committee (or its delegatee) governing deferral elections for non-recurring
bonus amounts.  Any filing deadline will comply with the timing of elections
requirements of the regulations under Code Section 409A. Accordingly, if the
committee determines that a particular non-recurring bonus amount constitutes
“performance-based compensation,” the timing requirements for electing to defer
performance-based compensation may be applied. Furthermore, with respect to the
initial election to defer payment of any equity based awards or any other
forfeitable rights that requires the participant to provide services for at
least 12 months from the date the award is granted, the election to defer such
compensation may be made within 30 days after the date of grant or, if earlier,
12 months in advance of the date such award or right becomes nonforfeitable
provided that if death, disability or a change in control occurs which
accelerates the vesting before the end of such 12-month period, the deferral
election will not be effective.  The committee’s written procedures will be
deemed to constitute part of this plan for purposes of the written plan document
requirements of the regulations under Code Section 409A.

 

5

--------------------------------------------------------------------------------


 

If an individual first becomes eligible under Section 3.1(a) during a plan year
and after the deadline provided in the preceding paragraph, he may make an
election to defer his non-recurring bonus amounts (if any) for such plan year in
accordance with the rules specified in the third paragraph of subsection
(i) above.  In addition, the rules in the fourth paragraph of subsection
(i) above will apply to any non-recurring bonus amounts deferral election the
participant made for any plan year in which he receives a distribution under
Section 6.1 or a financial hardship withdrawal from the Savings Plan.

 

(b)           Form and Time of Payment.

 

(i)            Initial Election.  Each participant must specify the form of
payment (lump sum or installments in accordance with Section 6.4(a),
6.5(a) and/or Section 6.6(a) below, as applicable) of his accounts hereunder in
the event of the participant’s death or other termination of employment
(including as a result of disability).  The time and form of payments under the
plan are governed by the provisions of Article 6 and participant elections must
conform to the requirements of such provisions. Any election as to medium of
payment with respect to equity based awards (i.e., whether such award will be
settled in stock or cash) shall be subject to the terms of the applicable
Bioverativ long term incentive plan and/or award agreement thereunder. Any such
election shall not be considered an election as to time or form of payment and
shall not be subject to the restrictions under this Section.

 

In addition, a participant may elect payment of his accounts under Section 6.2
in the event of a change in control (as defined in Section 2. 6(b)).

 

In addition, a participant who is an active employee may (but is not required
to) specify one or more in-service distributions to the participant in
accordance with Section 6.3 if desired by the participant.  A participant who
declines to elect such an in-service distribution is deemed to have elected
payment only after death (Section 6.4) or termination of employment
(Section 6.5) or, if applicable, a change in control (Section 6.2); such a
participant may not thereafter make a change of election under subsection
(ii) with respect to an in-service distribution from the plan.

 

A participant’s initial election of a time and form of payment hereunder must be
made by the deadline for filing the participant’s initial enrollment form under
subsection (a) above. A participant’s election of a time and form of payment
made with respect to the participant’s prior plan account, if applicable, shall
continue to apply under this plan.

 

(ii)           Change of Election. Notwithstanding subsection (i) above, the
following changes of election will be permitted.   If such a subsequent election
becomes effective as provided below, then the participant’s account(s) will be
payable at the time and in the form specified in his subsequent election.

 

(A)           In-Service Distributions.  In the case of an eligible participant
who elected an in-service distribution, at any time that is at least one year
prior to the date for payment originally elected by the participant, if the
participant is still an employee of Bioverativ (or another employer or other
subsidiary or affiliate) at such time, the participant may make one  subsequent
election to defer the time when any previously elected in-service distribution
under Section 6.3 from his account(s) would otherwise be payable (or installment
payments would otherwise begin) to a subsequent date specified by him, and/or
may elect another form of payment or a different number of installments with
respect to the in-service distribution of his account(s), subject in all cases
to the requirements of this section and to the requirements of Section 6.3.

 

(B)           Death or Termination of Employment.  A participant who is still an
employee of Bioverativ (or another employer or other subsidiary or affiliate)
may make one subsequent election to change the form of payment hereunder that
will be used following his death or other termination of employment.  Such an
election must comply with the applicable requirements of Sections 6.4(a),
6.5(a) and 6.6(a) (as applicable).

 

(C)           Effectiveness of Subsequent Election.   A  participant’s
subsequent election under this subsection (ii) will become effective only if the
following requirements are satisfied: (1) the subsequent election does not take
effect until one year after the date of the subsequent election and the
participant remains an employee of Bioverativ (or another employer or other
subsidiary or affiliate) during such one year period, (2) the election extends
the date for payment, or the start date for installment payments, by at least
five years, and (3) in the

 

6

--------------------------------------------------------------------------------


 

case of a subsequent election to defer a previously elected in-service
distribution (under subsection (A) above), the subsequent election is made at
least 12 months before the date previously elected for such in-service
distribution.

 

No election under this subsection (ii) may operate to accelerate any payment or
distribution hereunder or violate any requirement of Code Section 409A or the
regulations and rulings thereunder.

 

A participant may make only one subsequent election under subsection (ii)(A) and
only one subsequent election under subsection (ii)(B).  Such subsequent
election(s) may be made at the same or at different times.  Also, the committee
may permit additional election opportunities (in accordance with the regulations
or other Internal Revenue Service guidance under Code Section 409A or in such
other circumstances as the committee deems appropriate).  Any such additional
subsequent elections under subsection (ii) must satisfy all the requirements of
this section and any other applicable requirements under the plan or,
alternatively, must satisfy such requirements as the committee may impose in
connection with a new election under Code Section 409A.

 

ARTICLE 5
PARTICIPANT ACCOUNTS

 

5.1          Participant Accounts.

 

(a)           Employer 401(k) Restoration Accounts.  Employer credits on a
participant’s behalf under Section 4.1 will be credited to an account in the
name of such participant.  Such account will be called his employer
401(k) restoration account.

 

(b)           Voluntary Deferred Compensation Accounts. Voluntary deferrals by a
participant under Section 4.2 will be credited to an account in the name of such
participant. Such account will be called his voluntary deferred compensation
account.

 

(c)           Prior Plan Account.  Account balances as of February 1, 2017 for a
participant in a prior plan were transferred to this plan from such prior plan
and the transferred amount was credited to an account in the name of such
participant. Such amount transferred may also include, as applicable, any amount
credited under the prior plan which was transferred into the prior plan from the
Biogen, Inc. Supplemental Executive Retirement Plan (“Biogen SERP”), as in
effect immediately prior to January 1, 2004 (or other date of transfer referred
to in Section 3.1(c)). Such account is called his prior plan account.

 

(d)           Certain Special Provisions. Participants’ prior plan accounts will
be governed by the applicable provisions of this plan as in effect from time to
time. However, distribution elections applicable with respect to a participant’s
prior plan account shall continue to apply under this plan.

 

(e)           409A.  For purposes of applying Code Section 409A, as provided in
the regulations thereunder, a participant’s voluntary deferred compensation
account is disaggregated from his or her other accounts hereunder.

 

5.2          Participant’s Account Value.

 

(a)           Deemed Investment Results. Except as otherwise provided below, a
participant’s accounts will be credited with deemed investment results as if the
amounts credited to his accounts were invested in one or more designated
investment funds (as described below) and all dividends and distributions on
shares or other interests of a particular investment fund were reinvested in
such fund.  The investment funds available for this purpose will be those from
time to time available as investment options for participants’ accounts under
the Savings Plan. Notwithstanding the foregoing, with respect to the portion of
a participant’s prior plan account, if applicable, attributable to any equity
based awards, such portion will be deemed to be invested in shares of common
stock of Bioverativ as described in the long term incentive plan sponsored by
Bioverativ.  Investment funds hereunder are for the sole purpose of providing
the basis for crediting deemed investment results to participants’ accounts, and
do not represent any actual funds or assets held hereunder for the benefit of
participants.

 

Each participant will indicate with his initial enrollment form (or another form
specified by the committee) the investment fund or funds (and the proportion in
each fund when the participant designates more than one) he wishes to designate
for this purpose.  Thereafter, a participant may change his designation with
respect to either the

 

7

--------------------------------------------------------------------------------


 

deemed investment of future credits to his account(s) hereunder or the deemed
transfer of amounts from a previously designated investment fund to another
fund.  The committee shall establish the frequency with which such a change may
be made, the method of making such a change, and the effective date of such a
change, and shall prescribe such other rules and procedures as it deems
appropriate.  Such designation will remain in effect until subsequently changed
by the participant in accordance with this paragraph. Following a participant’s
death and before the payment of any amount due to the participant’s beneficiary
hereunder has been completed, the beneficiary will exercise the participant’s
designation powers under this section.

 

Notwithstanding the preceding paragraph, the committee may establish one or more
default investment funds that will be used to determine deemed investment
results in the case of any participant or group of participants who have not
made a designation under the preceding paragraph. Such default investment
fund(s) will be used to determine deemed investment results applicable to the
account of such participant or participants until any such participant makes a
designation of investment fund(s) in accordance with the plan.

 

Deemed investment results under this subsection will be credited to a
participant’s accounts effective as of the last day of each plan year (and as of
such other valuation dates during a plan year as the committee may establish).

 

The value of a participant’s accounts at any point in time will be his voluntary
deferrals, employer 401(k) restoration credits, and prior plan transfer amounts,
increased or decreased by deemed investment results as provided in this section
through the most recent valuation date, and reduced by any distributions from
the participant’s accounts.

 

(b)                                 Special Rule for Transferred Prior Plan
Accounts.  In connection with the transfer of participants’ prior plan account
balances to this plan, transferred account balances were that were invested in
the fixed rate option under the prior plan shall be initially credited with
deemed investment results as if the participant had selected the money market
fund investment option under the plan. Other transferred account balances shall
be initially credited with deemed investment results as if the participant had
selected fund(s) with similar risk and return characteristics as determined by
the committee.   Deemed investment results in accordance with the preceding
sentence will apply to such transferred account balances until a participant
changes such designation in accordance with subsection (a) above.

 

(c)                                  Bookkeeping Accounts.  Participants’
accounts and subaccounts will be maintained on the books of the participant’s
employer for bookkeeping purposes only; such accounts will not represent any
property or any secured or priority interest in any trust or in any segregated
asset.

 

In order to facilitate the administration of the plan, the committee may arrange
for a participant’s account to be divided for recordkeeping purposes into two or
more subaccounts, in accordance with procedures established by the committee.

 

5.3                               Vesting.

 

(a)                                Employer 401(k) Restoration Account. Each
participant will have a fully vested interest in his employer 401(k) restoration
account at all times.

 

(b)                                 Voluntary Deferred Compensation Account. A
participant will have a fully vested interest in his voluntary deferred
compensation account at all times.

 

(c)                                  Prior Plan Account.  A participant will
have a fully vested interest in his prior plan account at all times.

 

(d)                                 Meaning of “Fully Vested.”  Reference to any
account of a participant as “fully vested” means that such account is not
subject to forfeiture; however, all fully vested participant accounts are
subject to (i) fluctuation as a result of the crediting of deemed investment
results (including losses) to such accounts as provided in the plan and (ii) the
possibility of the insolvency or bankruptcy of Bioverativ (or other employer)
(see Section 7.2(a)).

 

8

--------------------------------------------------------------------------------


 

ARTICLE 6
DISTRIBUTIONS TO PARTICIPANT

 

6.1                               Distributions for Unforeseeable Emergency.  If
a participant has an unforeseeable emergency prior to his termination of
employment with his employer, he may apply to the committee for a distribution
from the plan. If such application for an unforeseeable emergency distribution
is approved by the committee, distribution of the approved amount will be made
on the date of approval by the committee.  The amount of the distribution will
be the amount reasonably needed to alleviate the participant’s unforeseeable
emergency (including the amount necessary to pay any federal, state or local
income taxes and penalties reasonably anticipated to result from the
distribution), as determined by the committee, up to a maximum of the
participant’s vested account balances.  Such a distribution will be made from
the participant’s vested accounts in a single lump sum payment.

 

An unforeseeable emergency is a severe financial hardship affecting the
participant resulting from illness or accident of the participant or the
participant’s spouse, dependent or designated beneficiary, the need to rebuild
the participant’s principal residence following damage not covered by insurance,
or other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the participant’s control.  A circumstance or exigency
of the participant does not constitute an unforeseeable emergency to the extent
that the participant’s financial need is or may be relieved through
reimbursement or compensation by insurance or otherwise, or by liquidation of
assets (to the extent that such liquidation would not itself cause severe
hardship).

 

The committee will determine whether a participant has incurred an unforeseeable
emergency and the amount needed to alleviate the unforeseeable emergency.  A
participant is not entitled to a distribution under this section regardless of
the participant’s circumstances or exigencies, and all such distributions and
the amounts thereof are subject to the determination of the committee.

 

6.2                               Distribution Upon a Change in Control.  In the
event of a change in control (as defined in Section 2.6(b)), a participant who
elected payment of his accounts under the second paragraph of
Section 4.3(b)(i) will receive a lump sum payment equal to the amount credited
to his accounts hereunder.  Such payment will be made 30 days after the
occurrence of the change in control.

 

6.3                               In-Service Distribution(s) at a Time Specified
by Participant.  A participant who is an active employee may, in accordance with
this section and Section 4.3, elect an in-service distribution at a specified
future date (but not earlier than five years after the time the participant is
making such election) of all or any portion of his vested accounts. If, in his
initial enrollment or subsequent change of election form, the participant
designated payment of all or any portion of his vested account(s) at a specified
time(s) and he is still an employee of Bioverativ (or another employer or other
subsidiary or affiliate) at such time(s), the participant will receive payment
of the amount elected, payable on the designated date(s).  A participant’s
election for in-service distributions under this Section 6.3 may be for a single
payment or up to five annual payments (with the first payment on the date
specified by the participant and subsequent payments made in each subsequent
calendar year until all such annual payments have been distributed), in each
case in an amount or portion specified by the participant in his initial
enrollment or other subsequent change of election form (whichever applies). 
Each payment will be the amount specified (or the entire vested balance
remaining in the participant’s accounts, if less). Payments with respect to an
in-service distribution election of a flat dollar amount (as opposed to a
percentage of the participant’s vested account) by a participant who has
deferred equity based awards shall be paid from the portion of the participant’s
vested account that is not attributable to such equity based awards.

 

Any amount in a participant’s accounts hereunder not distributed to the
participant under this Section 6.3 will be distributed under Section 6.2 or
under Section 6.4 or 6.5, whichever may be applicable, and Section 6.6, if
applicable.  If a participant is receiving multiple payments under this
Section 6.3 and dies or otherwise terminates employment, or (if applicable)
there is a change in control, payments under this subsection will cease and
subsequent payments will be governed by Section 6.4 or 6.5, or Section 6.2, as
the case may be.

 

6.4                               Distribution upon Death of a Participant.

 

(a)                                 In general.  If a participant dies while
still an employee of Bioverativ (or another employer or other subsidiary or
affiliate) or after termination of such employment, but before the complete
distribution of his vested accounts hereunder, his beneficiary will receive the
total amount remaining in his vested accounts.  Except as

 

9

--------------------------------------------------------------------------------


 

otherwise provided in Section 6.6, distribution will be made in a single sum
payment within 90 days of the date of death.

 

(b)                                 Beneficiary.  Each participant may designate
one or more beneficiaries to receive a distribution payable under subsection
(a) above and may revoke or change such a designation at any time.  If the
participant names two or more beneficiaries, distribution to them will be in
such proportions as the participant designates or, if the participant does not
so designate, in equal shares.  Any such designation of beneficiary will be made
in accordance with such procedures or in such form as the committee may
prescribe or deem acceptable.

 

Any portion of a distribution payable upon the death of a participant that is
not disposed of by a designation of beneficiary under the preceding paragraph,
for any reason whatsoever, will be paid to the beneficiary determined under the
following rules:

 

(i)                                    If at the participant’s death the
participant has an account under the Savings Plan and there is a valid
designation of beneficiary under the Savings Plan, the beneficiary(ies) will be
the same person(s) who is (are) the Savings Plan beneficiary(ies) (in the same
proportions, if more than one).

 

(ii)                                 If subsection (a) does not apply, the
participant’s account(s) hereunder will be paid to the participant’s spouse if
living at his death, otherwise equally to the participant’s natural and adopted
children living at his death (and the issue of a deceased child by right of
representation), otherwise to the participant’s estate.  For all purposes under
the plan, “spouse” shall have the same meaning as under the Savings Plan.

 

The committee may direct payment in accordance with a prior designation of
beneficiary (and will be fully protected in so doing) if such direction (i) is
given before a later designation is received, or (ii) is due to the committee’s
inability to verify the authenticity of a later designation.  Such a
distribution will discharge all liability therefor under the plan.

 

6.5                               Distribution upon Participant’s Termination of
Employment.

 

(a)                                 Time and Form of Payment.  Following a
participant’s termination of employment (including as a result of disability)
for any reason other than death, except as otherwise provided in Section 6.6,
the participant will receive a single sum payment equal to his vested account
balance, payable on the first business day following the six-month anniversary
of the participant’s termination of employment.

 

(b)                                 Termination of Employment.  For purposes of
this plan, a participant will have a termination of employment only if the
provisions of the regulations under Code Section 409A defining “separation from
service” are satisfied.

 

6.6                               Installment Distributions in Certain Cases.

 

(a)                                 Participant.  Notwithstanding the provisions
of Section 6.5, a participant may, at the time of filing his initial enrollment
form under Section 4.3(b)(i) (or, if applicable, in a subsequent election under
Section 4.3(b)(ii)), designate that the amount payable to him hereunder upon
termination of employment will be paid in a number (minimum of two and maximum
of fifteen) of annual installment payments, as specified by the participant.
However, in the event the participant’s vested account balance as of the date
that installment distributions would begin in accordance with Section 6.5 is
equal to or less than the limit under Code Section 402(g)(1)(B) and (g)(4) (as
in effect at such time—for example, $18,000 during 2017), such vested account
balance will be automatically paid in the form of a lump sum payment to the
extent not prohibited by the regulations under Code Section 409A.

 

(b)                                 Beneficiary.  Notwithstanding Section 6.4, a
participant may at the time of filing his initial enrollment form under
Section 4.3 (or, if applicable, in a subsequent election), designate that, if
the participant dies before receiving the entire amount payable to him
hereunder, the beneficiary will receive either:

 

(i)                                     A number of annual installment payments
equal to:

 

(A)                               the number the participant elected for himself
under subsection (a) above (if the participant dies before receiving any
installment payments), or

 

10

--------------------------------------------------------------------------------


 

(B)                               the number of remaining installment payments
due to the participant under subsection (a) above (if the participant dies after
receiving one or more installment payments); or

 

(ii)                                  A single payment.

 

Payment to the beneficiary (or the first installment) will be made at the time
provided in Section 6.4(a).

 

If the participant fails to designate the form of payment to the beneficiary,
the default form of payment will be a single payment under (ii) above.

 

(c)                                  Installment Payments.  Where installment
payments are due, the first annual installment payment will be made on the date
specified in Section 6.4 or 6.5 (whichever is applicable) and subsequent annual
installments will be made in each subsequent calendar year until all such annual
payments have been distributed.  The amount of each annual installment payment
will be determined by multiplying the then amount of the participant’s vested
account balances by a fraction whose numerator is one and whose denominator is
the number of remaining annual installment payments. Installment payments with
respect to equity based awards shall be made in shares and shall not include any
fractional shares.

 

(d)                                 Death of Beneficiary.  If a participant’s
designated beneficiary is receiving installment payments and dies before
receiving payment of all the annual installments, the deceased beneficiary’s
estate will receive a lump sum payment of the amount remaining to be distributed
to such beneficiary.  Such payment will be made within 90 days of the date of
death.

 

(e)                                  Deemed Single Payment.  As provided in the
regulations under Code Section 409A, installment payments to a participant will
be deemed a single payment on the date of the first installment for purposes of
the anti-acceleration rule (Section 4.3(b) and Section 6.9) and the
rules governing the timing of changes in elections with respect to time and form
of payment hereunder (Section 4.3(b)).

 

6.7                               Certain Other Distributions.  In addition to
the distributions provided for in the preceding sections of this Article 6, the
committee may provide for a distribution from a participant’s account(s) under
the following circumstances:

 

(a)                                 Domestic Relations Order.  Distribution of
the amount necessary to fulfill the requirements of a domestic relations order
(as defined in Code Section 414(p)) requiring the payment of all or a portion of
the participant’s vested account(s) to another individual (see Section 7.3(b)).

 

(b)                                 Conflicts of Interest.  Distribution to the
extent reasonably necessary to comply with a federal government ethics agreement
or a federal, state, local or foreign ethics or conflicts of interest law (as
described in the regulations under Code Section 409A).

 

(c)                                  Violation of Code Section 409A.  In the
event that, notwithstanding the intent that this plan satisfy in form and
operation the requirements of Code Section 409A, it is determined that the
requirements of Code Section 409A have been violated with respect to one or more
accounts of any participant or group of participants, distribution of the amount
determined to be includable in taxable income of such participant or
participants as a result of such a violation of Code Section 409A shall be made
to such participant(s).

 

(d)                                 Other Circumstances.  Distribution of any
amount specifically permitted by Code Section 409A and the regulations
thereunder.

 

6.8                               Delay in Distributions.  Notwithstanding the
provisions of any of the foregoing sections in this Article 6, the committee may
delay the making of any payment due to a subsequent date, provided that the
delayed payment is made not later than the latest time permitted under Code
Section 409A and the regulations and rulings thereunder (generally, the later of
the end of the calendar year in which the specified payment date occurs or the
15th day of the third month after the specified payment date).

 

11

--------------------------------------------------------------------------------


 

6.9                               Compliance with Code Section 409A. 
Notwithstanding any other provision of this plan (including, without limitation,
Section 6.7(c)), distributions and elections respecting distributions are
intended to be and will be administered in accordance with the provisions of
Code Section 409A and the regulations and rulings thereunder (including the
provisions prohibiting acceleration of payment unless specifically permitted by
such regulations and rulings).

 

ARTICLE 7
MISCELLANEOUS

 

7.1                               Amendment or Termination of Plan.  Bioverativ,
by action of the Board or of the Compensation Committee (or such other committee
thereof or officer or officers of Bioverativ to whom the Board or Compensation
Committee has delegated this authority), at any time and from time to time, may
amend or modify any or all of the provisions of this plan or may terminate this
plan without the consent of any participant (or beneficiary or other person
claiming through a participant). In addition, any amendment may be made by the
committee, or by the Chief Human Resources & Corporate Communications Officer
and Executive Vice President of Bioverativ except for an amendment that would
materially increase or reduce the benefits of the plan to participants or
materially increase the cost of maintaining the plan to the employers; such
committee or specified officer(s) may not terminate the plan.

 

Notwithstanding the preceding paragraph, no termination or amendment of the plan
may reduce the amounts credited to the accounts of any participant under the
plan (including a participant whose employment with the employer was terminated
before such plan termination or amendment) or the vested percentages of such
accounts.  However, Bioverativ may change the deemed investment options under
Section 5.2, and Bioverativ may upon termination of this plan pay participants’
account balances to the participants regardless of the times elected for payment
(or the start of installment payments) elected by the participants and may pay
such amounts in single sum payments regardless of whether installment
distributions would otherwise be payable under Section 6.6; provided that any
such distributions upon plan termination must be permitted by Code Section 409A
and the regulations and rulings thereunder.  In addition, Bioverativ may, from
time to time, make any amendment that it deems necessary or desirable to satisfy
the applicable requirements of the tax laws and rulings and regulations
thereunder in order to preserve, if possible, the tax deferral features of this
plan for participants.  No diminution or restriction on a participant’s
opportunity to make elections or withdrawals, or exercise other privileges or
rights hereunder, pursuant to the preceding sentence will be deemed to violate
the rights of any participant or beneficiary hereunder so long as such change
does not effect a forfeiture of any of a participant’s account balances
hereunder or render an account balance (or portion thereof) which previously was
nonforfeitable forfeitable.  Any amendment that is required by Code Section 409A
and the regulations and rulings thereunder to have a delayed effective date will
be effective no earlier than such required date.

 

7.2                               Benefits Not Currently Funded.

 

(a)                                 Nothing in this plan will be construed to
create a trust or to obligate Bioverativ to segregate a fund, purchase an
insurance contract or other investment, or in any other way currently to fund
the future payment of any benefits hereunder, nor will anything herein be
construed to give any participant or any other person rights to any specific
assets of Bioverativ or any other entity.  However, in order to make provision
for its obligations hereunder, Bioverativ (or other employer) may in its
discretion purchase an insurance contract or other investment; any such contract
or investment will be a general asset belonging to Bioverativ (or other
employer), and no participant or beneficiary will have any rights to any such
asset.  The rights of a participant or beneficiary hereunder will be solely
those of a general, unsecured creditor of his employer.

 

(b)                                 Notwithstanding subsection (a) above,
Bioverativ (or other employer) in its sole discretion may establish a grantor
trust of which it is treated as the owner under Code Section 671 to provide for
the payment of benefits hereunder, subject to such terms and conditions as
Bioverativ (or other employer) may deem necessary or advisable to ensure that
trust assets and benefit payments are not includable, by reason of the trust, in
the taxable income of trust beneficiaries before actual distribution and that
the existence of the trust does not cause the plan or any other arrangement to
be considered funded for purposes of Title I of ERISA.  Bioverativ may terminate
any such trust in accordance with its terms.

 

12

--------------------------------------------------------------------------------


 

7.3                               No Assignment.

 

(a)                                 No participant or beneficiary will have any
power or right to transfer, assign, anticipate or otherwise encumber any benefit
or amount payable under this plan, nor shall any such benefit or amount payable
be subject to seizure or attachment by any creditor of a participant or a
beneficiary, or to any other legal, equitable or other process, or be liable
for, or subject to, the debts, liabilities or other obligations of a participant
or beneficiary except as otherwise required by law.

 

(b)                                 Notwithstanding subsection (a) above, all or
a portion of a participant’s account balances may be assigned to the
participant’s spouse, former spouse, or other dependent (for purposes of this
section, an “alternate recipient”) in connection with a domestic relations order
(as defined in Code Section 414(p)) awarding such portion(s) to the alternate
recipient. However, no such order may award to an alternate recipient greater
rights than the participant has with respect to his account.  If any portion of
an account so assigned is not fully vested at such time, such portion will vest
only in accordance with the applicable provisions of this plan based upon the
participant’s years of service. Upon receipt of a copy of the relevant
provisions of any such order or property settlement agreement, certified or
represented to the committee’s satisfaction to be accurate and in effect, and an
acknowledgment by the alternate recipient that such alternate recipient will be
responsible for income taxes on such amounts when distributed or made available
to such alternate recipient and that such amounts are subject to income tax
withholding as provided in this plan, and such other information (including the
alternate recipient’s social security number) as the committee may reasonably
request, the committee will assign such amount to a separate account hereunder
and will distribute such account to the alternate recipient in the form of a
single sum payment as soon as administratively possible, as permitted by Reg.
1.409A-3(j)(4)(ii) (except for any unvested amounts) as provided in
Section 6.7(a).

 

7.4                               Effect of Change in Control.

 

(a)                                 Amendments.  Notwithstanding Section 7.1,
following the occurrence of a change in control (as defined in Section 2.6(a)):
no amendment will be made following a change in control without the consent of
the affected participant (or beneficiary or other person claiming through a
participant) that adversely affects the rights of a participant (or beneficiary
or other person claiming through a participant) under the plan as in effect
immediately before such change in control, including (i) the right to make
elections concerning the form and time of payment of distributions in accordance
with Section 4.3(b) and the right to receive distributions in the form elected
by the participant thereunder; and (ii) the right to the investment funds or
options specified herein for the determination of deemed investment results
applicable to participants’ accounts, as in effect immediately before such
change in control.  In particular, for purposes of clause (ii) of the preceding
sentence, the committee will maintain a menu of investment funds under
Section 5.2(a) that is substantially similar (in terms of investment styles and
ability to position account(s) on a risk/reward spectrum) to the array of funds
available immediately prior to the change in control.

 

(b)                                 Termination.  The plan will not be
terminated before the payment of all benefits hereunder in accordance with the
terms of the plan as in effect immediately before such change in control without
the consent of a majority of the participants (including, in the case of the
deceased participant, the beneficiary or other person claiming through such
deceased participant).  This subsection (b) will not preclude the merger of this
plan into a nonqualified deferred compensation plan maintained by a successor to
Bioverativ provided that the benefits and rights of participants hereunder
(including this Section 7.4) are preserved in such successor plan.

 

7.5                               Responsibilities and Authority of Committee. 
The committee will control and manage the operation and administration of the
plan except to the extent that such responsibilities are specifically assigned
hereunder to Bioverativ, the Board or the Compensation Committee, or to a
specified officer of Bioverativ.

 

The committee will have all powers and authority necessary or appropriate to
carry out its responsibilities for the operation and administration of the
plan.  It will have discretionary authority to interpret and apply all plan
provisions and may correct any defect, supply any omission or reconcile any
inconsistency or ambiguity in such manner as it deems advisable.  It will make
all final determinations concerning eligibility, benefits and rights hereunder,
and all other matters concerning plan administration and interpretation.  All
determinations and actions of the committee will be conclusive and binding upon
all persons, except as otherwise provided herein or by law, and except that the
committee may revoke or modify a determination or action previously made in
error.  It is intended that any action or inaction by the committee will be
given the maximum possible deference by any reviewing body

 

13

--------------------------------------------------------------------------------


 

(whether a court or other reviewing body), and will be reversed by such
reviewing court or other body only if found to be arbitrary and capricious.

 

Bioverativ will be the “plan administrator” and the “named fiduciary” for
purposes of ERISA.

 

7.6                               Limitation on Rights Created by Plan.  Nothing
appearing in the plan will be construed (a) to give any person any benefit,
right or interest except as expressly provided herein, or (b) to create a
contract of employment or to give any employee the right to continue as an
employee or to affect or modify his terms of employment in any way.

 

7.7                               Tax Withholding.  Any payment hereunder to a
participant, beneficiary or alternate recipient will be subject to withholding
of income and other taxes to the extent required by law.  In addition, amounts
that were owed as FICA or other withholding on amounts previously credited to a
participant’s account hereunder, but that were not correctly paid at the time
owed, may in the discretion of the committee be deducted from the participant’s
account.

 

7.8                               Text Controls.  Headings and titles are for
convenience only, and the text will control in all matters.

 

7.9                               Applicable State Law.  To the extent that
state law applies, the provisions of the plan will be construed, enforced and
administered according to the laws of the Commonwealth of Massachusetts.

 

7.10                        Paperless Administration.  The committee may
establish procedures whereby an electronic, internet or voice recognized
authorization or election will or may be utilized under the plan in lieu a
written form or document otherwise required by the terms of the plan.  In such
event, any reference herein to a written election, authorization or other form
shall be deemed to include such other authorization or election.

 

 

BIOVERATIV INC.

 

 

 

 

 

By:

/s/ Lucia Celona

 

 

 

 

Title:

Executive Vice President, Chief Human Resources and Corporate Communications
Officer

 

 

 

Dated: February 1, 2017

 

14

--------------------------------------------------------------------------------


 

APPENDIX A

 

Historical Information; Amendments

 

A.1                             Adoption of Plan Document. This plan document
was approved by the Board, effective as of February 1, 2017.

 

Account balances previously maintained under the Biogen Inc. Supplemental
Savings Plan were transferred into this plan on behalf of each employee who
transferred employment from Biogen Inc. (or its subsidiary) to Bioverativ Inc.
(or other participating Employer) on or before such date of spinoff and is an
employee as of such date of spinoff.

 

A-1

--------------------------------------------------------------------------------